DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Applicants’ specification is objected to because it lacks a “Brief Description of the Drawings” section, along with a brief description of (each) of the figure(s), individually.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the use of the word “preferably” renders this claim vague and indefinite in as much as it is not known if the phrase following this “preferably” clause is a required feature of the claim (or is merely exemplary).  Please note that preferences and examples are properly set forth in the specification (but not in the Applicants’ claims).
In claim 15, it does not appear to be the Applicants’ intention to recite that the “catalytically active coating” contains all of platinum, palladium and also rhodium (as embraced in the scope of the current claim language).  The Applicants may want to consider amending this claim to recite language similar to: “the catalytically active coating of the platinum group metals contains at least one platinum group metal selected from the group consisting of platinum, palladium and rhodium”.  Please note that the use of proper Markush language would considerably improve the clarity of the claim language.
In claim 16, it would help if the Applicants grouped the selections of the components that activate the “metal mixed oxides” w/ “(i)”, “(ii)” and “(iii)”.  It would be clearer if the Applicants amended this claim 16 to recite: “both cerium/zirconium/rare earth metal mixed oxides are activated with either (i) palladium and rhodium, (ii) platinum and rhodium or (iii) platinum, palladium and rhodium” to more specifically and distinctly point out what the select components are in each of the groups of components that serve to activate the “metal mixed oxides”.

Allowable Subject Matter
The international examiner has offered EP 2 322 773 A1 and also WO 2017/109514 A1 as alleged anticipatory “X”-type references in the International Search Report associated with PCT/EP2018/084902 (i. e. the Applicants’ parent application).  EP 2 322 773 A1 describes a catalytic composition that may contain a cerium-zirconium oxide that may also be doped w/ yttrium and may 
	One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 8,956,994 B2.  This U. S. Pat. 8,956,994 B2 in its Example 2 describes a catalytic composition that may contain a mixed oxide containing cerium, zirconium, lanthanum, yttrium and neodymium.  Col. 11 lns. 32-34 in this U. S. Pat. 8,956,994 B2 mentions that this catalytic composition may also be useful in a soot filter used to purify the exhaust gas emitted from an internal combustion engine.  However, (at a minimum) this U. S. Pat. 8,956,994 B2 also does not teach or suggest the Applicants’ claimed provision of an additional/supplemental and different cerium/zirconium/rare earth metal mixed oxide that is also present in the catalytic composition (as embraced in the scope of all of the Applicants’ independent claims).  Hence, the U. S. examiner will also not offer any rejections based on the teachings provided in this U. S. Pat. 8,956,994 B2 reference, either.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2020/0316565 A1; US 2008/0090723 A1; U. S. Pat. 9,156,023 B2; U. S. Pat. 8,663,588 B2; U. S. Pat. 7,964,527 B2 and U. S. Pat. 6,228,799 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736